Dismissed and Memorandum Opinion filed September 16, 2004








Dismissed and Memorandum Opinion filed September 16,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00854-CR
____________
 
JOHN MARQUIES MANUEL,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
183rd District Court
Harris County, Texas
Trial Court Cause No. 948,218
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty to burglary of a habitation, appellant
was placed on deferred adjudication probation. 
The State subsequently moved to adjudicate.  On June 10, 2004, appellant was adjudicated
guilty of the offense of burglary of a habitation and was sentenced to 6 years= imprisonment in the Institutional
Division of the Texas Department of Criminal Justice.  No timely motion for new trial was
filed.  Appellant=s notice of appeal was not filed
until July 19, 2004.  The record includes
proof that the notice of appeal was mailed on July 15, 2004.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Even considering the date the notice of appeal was mailed,
appellant did not file his notice of appeal within thirty days of the date
sentence was imposed.  Accordingly, the
appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 16, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).